Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (dollar amounts in thousands) 2008 2007 2006 2005 2004 EARNINGS Pre-tax income (loss) from continuing operations $ 28,543 $ 22,768 $ 8,543 $ (2,206 ) $ (5,145 ) Fixed charges 12,465 12,977 14,651 17,231 13,393 Total $ 41,008 $ 35,745 $ 23,194 $ 15,025 $ 8,248 FIXED CHARGES Interest expense and amortization of debt discount and premium on all indebtedness $ 10,883 $ 11,732 $ 13,521 $ 16,111 $ 12,354 Interest portion of rental expense 1,582 1,245 1,130 1,120 1,039 Total fixed charges $ 12,465 $ 12,977 $ 14,651 $ 17,231 $ 13,393 Ratio of earnings to fixed charges 3.3 x 2.8 x 1.6 x (A) (A) (A) Earnings were insufficient to cover fixed charges by $2.2 million and $5.1 million in 2005 and 2004, respectively.
